Order entered March 18, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00054-CV

                          FATIMA DOLORES RODAS, Appellant

                                               V.

                  LA MADELEINE OF TEXAS, INC., ET AL., Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-04672

                                           ORDER
       Before the Court is appellant’s motion requesting production of the court reporter’s audio

recordings of the October 14, 2013 hearing. Appellant contends the reporter’s record contains

inaccuracies as to rulings made by the trial court and in the testimony regarding the arbitrator.

We GRANT appellant’s motion to the extent that we ORDER the Honorable Phyllis Lister

Brown, Judge of the 162nd Judicial District Court of Dallas County, Texas, to conduct a hearing

and determine if the reporter’s record contains the above-noted inaccuracies. See TEX. R. APP. P.

34/6(e)(2). We ORDER the trial court to transmit a supplemental clerk’s record containing the

written findings of fact, any supporting documentation, and any orders to this Court within

THIRTY DAYS of the date of this order.
        If the trial court determines the reporter’s record contains inaccuracies, we ORDER

Sheretta Martin, Official Court Reporter of the 162nd Judicial District Court of Dallas County,

Texas, to file a corrected reporter’s record within FORTY-FIVE DAYS of the date of this order.

        The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the supplemental clerk’s record

is filed, which occurs earlier.

        We ORDER the Clerk of this Court to send a copy of this order, by electronic

transmission, to Judge Brown, Sheretta Martin, and all counsel of record.


                                                     /s/    ADA BROWN
                                                            JUSTICE